NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10433

                Plaintiff-Appellee,             D.C. No.
                                                2:19-cr-00014-MMD-NJK-1
 v.

DEREK ALLEN STOKES,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted August 5, 2020 **

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Derek Allen Stokes appeals from the district court’s judgment and

challenges his guilty-plea convictions and concurrent 13-month sentences for three

counts of assaulting, resisting, or impeding federal officers or employees, in

violation of 18 U.S.C. § 111(a)(1) and (b). Pursuant to Anders v. California, 386



      *     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Stokes’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Stokes the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                         2                                   19-10433